Case 4:19-cr-00690-JAS-LCK Document 44 Filed 10/10/19

 

  
 
 
   

 

 

 

 

 

 

 

4 £4
+L
FILED ______ LODGED

___ RECEIVED copy
UNITED STATES DISTRICT COURT OCT 10 2019
DISTRICT OF ARIZONA
Eee ae
DEPUTY
United States of America Case Number: CR-19-00690-001-TUC-JAS (LCK)

V. CONSENT OF DEFENDANT

Alexander True Norman AND ORDER OF REFERRAL
ORDER OF REFERRAL

' Defendant Alexander True Norman having requested permission to enter a plea of guilty, and
having consented to go forward with that plea of guilty before a United States Magistrate Judge, the
Court refers the matter to Magistrate Judge Lynnette C. Kimmins to administer the allocution pursuant
to Rule 11, Fed. R. Crim. P., and to make findings as follows:

(A) whether Defendant (1) is competent to enter into a plea; (2) knowingly and voluntarily
wishes to enter a plea to the charge(s); (3) understands the charge(s); (4) whether there exists a factual
basis for the charges; and a recommendation as follows:

(B) whether the plea of guilty should be accepted by the District Court.

SO ORDERED:

—\. aoshsy

 

Honorable James A. Séto
United States District Judge

CONSENT OF DEFENDANT

After full consultation with counsel, I voluntarily consent to go forward with my plea of guilty
before the United States Magistrate Judge.

I consent to the above referral

Ul ~_ Ao . dt

 

Defendant
MN i ye.

 

 

Counsel for Defendant AssistanNU.S. Attorney

Dated this 10th day of October, 2019.

 
